Citation Nr: 1450178	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  12-15 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel





INTRODUCTION

The Veteran served on active duty from January 1948 to January 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

A Board hearing was scheduled for March 2014, but the Veteran did not report for it.  As no explanation of that absence or request for a rescheduled hearing has been received by VA, the Board finds that the hearing request is withdrawn.

Review of the record reveals that the AOJ attempted to substantially comply with the directives of the Board's June 2014 remand; the Board finds that an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the evidence does not reflect a currently diagnosed hearing loss disability for VA purposes.

2.  The preponderance of the evidence does not relate the Veteran's tinnitus to his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  An August 2009 letter satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

A February 2010 Formal Finding determined that the Veteran's service treatment records were unavailable.  The Board thus finds that there would be no basis for continued pursuit of these records, as further attempts would be futile.  In such cases, there is a heightened obligation to assist the claimant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  

In a July 2009 written statement, the Veteran indicated that when he began post-service employment in 1952 at a private communications company, his hearing was evaluated and the testing showed evidence of hearing loss.  Thereafter, VA notified him in the August 2009 letter that if he had evidence of hearing loss, he needed to submit it, or authorize VA to obtain it.  The record does not reflect that the Veteran either submitted the 1952 hearing test, or gave VA authorization to obtain it.  Thus, that record is not associated with the claims file.  The duty to assist is not a one-way street; if a claimant wishes help in developing his or her claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The Veteran has not identified any other relevant private treatment records, or any relevant VA medical treatment records.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  Based on the Veteran's lay assertions, his appeal was remanded in June 2014 so that a VA examination could be conducted.  38 C.F.R. § 3.159(c) (4).  However, he did not report for the scheduled September 2014 VA examination and has not indicated that he had good cause for missing the examination.  The provisions of 38 C.F.R. § 3.655 address the consequences of a claimant's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without good cause fails to report for such examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  Thus, the Veteran's appeal must be decided without the benefit of any medical evidence potentially generated by an additional examination.  38 C.F.R. § 3.655; Wood, 1 Vet. App. at 193.  

Review of the record does not indicate that additional evidence pertinent to the issues adjudicated in this decision is available, but not associated with the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication VA did not provide sufficient notice or assistance, such that it reasonably affects the outcome of the case, the Board finds that any such lack of sufficient notice is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if pre-existing such service, was aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Hearing Loss

Service connection for sensorineural hearing loss may be granted if such disease is manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Here, no objective medical evidence is associated with the Veteran's claims file.  As noted above, the Veteran's service treatment records were determined to be unavailable by the NPRC, and later by the AOJ.  However, the Veteran asserted in a February 2010 written statement that his service entrance examination was perfunctory and he was not given a physical examination when he separated from service.  Additionally, although the Veteran reported in a July 2009 written statement that a post-service employment-related 1952 hearing test showed hearing loss, the Veteran neither submitted, nor authorized VA to obtain, that test from his former employer.  He has identified no post-service treatment for hearing loss, and did not report for the scheduled September 2014 VA audiology examination.  

Thus, the evidence of record does not establish a currently diagnosed hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  The Veteran asserted in his July 2009 written statement that his perceived loss of hearing acuity began in 1949, during service, and that the 1952 employment hearing test showed hearing loss.  However, as a lay person he is not competent to opine that the hearing acuity levels during service, immediately after service, or at present, constitute a hearing loss disability for VA purposes.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To the extent that the October 2014 informal hearing presentation asserts that service connection can be granted based on the Veteran's assertions alone, neither the Veteran, nor his representative, nor the Board can make the determination that the hearing impairment subjectively observed by the Veteran constitutes a hearing loss disability for VA purposes.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

The June 2014 Board decision specifically referenced the Veteran's lay assertions in finding that remand to schedule a VA examination was warranted.  Because the Veteran did not report for an examination, no competent medical determination could be made as to whether a hearing loss disability for VA purposes exists.  In sum, absent a hearing loss disability being diagnosed, service connection for hearing loss cannot be granted.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); Degmetich v. Brown, 104 F.3d 1328, 1333 (1997).

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus

Tinnitus means a noise in the ears, such as ringing, buzzing, roaring, or clicking; it is usually subjective in type.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1914 (30th ed., 2003).  Indeed, tinnitus is a disability uniquely ascertainable by the senses, and lay assertions as to its existence and duration can be probative.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Veteran's assertion in his July 2009 claim that he experiences tinnitus constitutes a currently diagnosed disability.  Id.  

However, the evidence of record does not establish a nexus between the Veteran's tinnitus and his military service, nor does the Veteran's July 2009 statement make clear when the complaint commenced, other than as the hearing loss progressed.  Notwithstanding the Veteran's assertions that his tinnitus was the result of exposure to certain machines during service, his opinion that the in-service noise exposure caused his tinnitus does not take into account any post-service noise exposure, either in an occupational or a recreational context.  Indeed, the Veteran indicated in his July 2009 written statement that he went to work immediately after his service separation for a communications company; if he engaged in work at that company similar to that in which he had engaged during service, he would similarly have been exposed to noise in the post-service period.  Further, that the Veteran did not report for his September 2014 scheduled VA examination deprives the record of the VA examiner's interview of the Veteran as to his history of noise exposure, and of the presence of the complaint, with a potentially favorable opinion as to the nexus between his tinnitus and service.  Thus, the evidence of record simply does not provide a basis upon which to grant the benefit.  

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-57.


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


